            Case 2:18-cv-01029-JCC Document 158 Filed 11/18/19 Page 1 of 2




       UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE



DANITA ERICKSON,                                      JUDGMENT IN A CIVIL CASE

                         Plaintiff,                   CASE NO. C18-1029-JCC
             v.

BIOGEN, INC.,

                         Defendant.




_ X_   Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

__     Decision by Court. This action came to consideration before the Court. The issues have
been considered and a decision has been rendered.

      Consistent with the verdict of the jury rendered on November 6, 2019, (Dkt. No. 154),
judgment is hereby ENTERED as follows:

        (1) Judgment is ENTERED in favor of Defendant Biogen, Inc., and against Plaintiff
Danita Erickson on Plaintiff’s federal ADA disability discrimination claim; state law WLAD
disability discrimination claim; and federal ADA retaliation claim; and these claims are
DISMISSED with prejudice;
        (2) Judgment is ENTERED in favor of Plaintiff Danita Erickson and against Defendant
Biogen, Inc., on Plaintiff’s federal Title VII sex discrimination claim; state law WLAD gender
discrimination claim; federal Title VII retaliation claim; state law WLAD retaliation claim;
federal False Claims Act retaliation claim; and state law claim of wrongful termination in
violation of public policy; and
        (3) Judgment is ENTERED in favor of Plaintiff Danita Erickson and against Defendant
Biogen, Inc. in the amount of $390,500 in past economic damages; $2,143,722 in future
economic damages; $1,690,000 in non-economic damages; and $1,690,000 in punitive damages.

       The Clerk is respectfully directed to CLOSE this case.
       //
 Case 2:18-cv-01029-JCC Document 158 Filed 11/18/19 Page 2 of 2



DATED this 18th day of November 2019.

                                        WILLIAM M. MCCOOL
                                        Clerk of Court

                                        /s/ Tomas Hernandez
                                        Deputy Clerk
